106 F.3d 391
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roger Dean RENSHAW, Plaintiff-Appellant,v.James FEELY, M.D.;  Ron Angelone, Director, Department ofCorrections;  Sterling Proffitt, Superintendent,Defendants-Appellees.
No. 96-7185.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 23, 1997.Decided Feb. 4, 1997.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Samuel G. Wilson, District Judge.  (CA-96-615)
Roger Dean Renshaw, Appellant Pro Se.
Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion.  We affirm, in part, on the reasoning of the district court, Renshaw v. Feely, No. CA-96-615 (W.D.Va. July 25, 1996), and because Renshaw failed to show that Appellees acted with deliberate indifference to his serious medical needs.  See Estelle v. Gamble, 429 U.S. 97, 104 (1976).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED